ORDER
THIS cause is before the Court upon defendant’s notice of appeal and upon defendant’s petition for discretionary review under G.S. 7A-31.
1. Defendant’s notice of appeal is DISMISSED.
2. Defendant’s petition for discretionary review is ALLOWED for the sole purpose of entering the following order:
The Order Of Contempt entered herein on 29 March 1983 is Vacated and this cause is Remanded to the District Court of Columbus County for a determination of whether defendant is entitled to counsel to assist him in addressing the questions whether: (1) the support orders survive defendant’s marriage to the mother of the children and (2) if they do, whether defendant willfully violated the court’s orders.
By order of the Court in Conference, this 9th day of August, 1983.
Frye, J.
For the Court